TOM GRAY, Justice,
dissenting.
The Texas Supreme Court has recently reiterated that “in reaching their conclusions, courts of appeals are not free to disregard pronouncements from this Court ...” In the Interest of K.M.S., 91 S.W.3d 331, 331 (Tex.2002); see also Lofton v. Texas Brine Corp., 777 S.W.2d 384, 386 (Tex.1989) (“This court need not defend its opinions from criticism from courts of appeals; rather they must follow this court’s pronouncements.”). The Supreme Court held in E.B. that the controlling question in a termination case is whether the parent-child relationship should be terminated, not what specific ground or grounds the jury relied on to come to their answer. Texas Dep’t. of Human Services v. E.B., 802 S.W.2d 647, 649 (Tex.1990). Once again, however, because the majority disregards the Supreme Court’s holding in E.B., we needlessly send this ease back for retrial. Id.; see In the Interest of B.L.D., 56 S.W.3d 203 (Tex.App.-Waco 2001, pet. filed).
For the reasons expressed in B.L.D., I respectfully dissent. Id. (see dissenting opinion section entitled “Broad Form Submission”).